United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5175                                                September Term, 2021
                                                                     1:20-cv-00765-UNA
                                                      Filed On: April 14, 2022
Danny Fabricant,

             Appellant

      v.

Federal Election Commission and Alex
Padilla, California Secretary of State,

             Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Henderson, Rogers, and Tatel, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on appellant’s brief, the supplement thereto, and
appellant’s response to the December 8, 2021 order to show cause. See Fed. R. App.
P. 34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed on April 21,
2020, be affirmed as modified to reflect a dismissal without prejudice for lack of
standing. Appellant lacks Article III standing to challenge 52 U.S.C. § 30101(2)—under
52 U.S.C. § 30110 or otherwise—because he has not demonstrated causation and
redressability. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)
(explaining that “the irreducible constitutional minimum of standing” requires “an injury
in fact,” “a causal connection between the injury and the conduct complained of,” and a
likelihood “that the injury will be redressed by a favorable decision” (internal quotation
marks omitted)). First, appellant has not shown that § 30101(2), which defines
“candidate” for purposes of the Federal Election Campaign Act, imposes qualifications
for federal office. Consequently, he has not demonstrated that § 30101(2) caused his
alleged injury—i.e., his name not being included on a primary ballot. Second, appellant
has effectively conceded that he did not comply with California’s requirements that he
pay a filing fee (or submit signatures in lieu thereof), submit nomination papers, and
submit a declaration of candidacy. See Cal. Elec. Code §§ 8020, 8105, 8106.
Consequently, declaring § 30101(2) unconstitutional would not remedy appellant’s
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5175                                                September Term, 2021

alleged injury because he still would have been ineligible to have his name included on
the primary ballot.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam




                                          Page 2